         Case 1:20-mc-00739-JPO Document 12 Filed 01/04/21 Page 1 of 1



Hale & Monico LLC                                    Arthur G. Larkin
                                                     Direct (646) 858-1180
                                                     alarkin@halemonico.com

53 W. Jackson Blvd.       7 S. Fairview, Ste. 201    456 Fulton Ave.        The Woolworth Building
Ste. 330                  Park Ridge, IL 60068       Ste. 218               233 Broadway
Chicago, IL 60604-3406    847-696-9021 (fax)         Peoria, IL 61602       Ste. 820
312-341-9646                                         309-839-8396           New York, NY 10279
312-341-9656 (fax)                                   309-637-1106 (fax)     646-858-1180



______________________________________________________________________________
                                              January 4, 2021

BY ECF
Hon. J. Paul Oetken
United States District Judge
United States District Court
40 Foley Square, Room 2101
New York, New York 10007

       Re:     In re CBS Broadcasting, Inc., 20-MC-739 (JPO)

Your Honor:
         We represent defendants in the underlying matter In re Watts Coordinated Pretrial
Proceedings, Case No. 19-cv-1717, pending in the U.S. District Court, Northern District of
Illinois. The instant matter is before Your Honor on the motion by non-party CBS Broadcasting,
Inc. (“CBS”) to quash defendants’ subpoena duces tecum, in connection with the underlying
matter. We write to request an extension of the briefing schedule of CBS’s motion to quash, set
by the Court’s order of December 15, 2020 (Dkt. 11), by twenty-one (21) days, as follows: (1)
defendants’ opposition to be served and filed on or before January 29, 2021, instead of the
current due date of January 8, 2021; and (2) CBS’s reply papers, if any, to be served and filed on
or before February 10, 2021, instead of the current due date of January 20, 2021. This is the first
request for an extension of these deadlines. Movant CBS kindly consents to this application.
We request this extension because our firm’s Chicago office, which is handling the underlying
matter, has encountered scheduling conflicts with deposition deadlines in other cases, including
two wrongful conviction cases, as well as other pending litigation in which we represent the City
of Chicago.
                                              Respectfully submitted,


                                                     /s/
                                              Arthur G. Larkin, Esq.
                                              HALE & MONICO LLC
AGL/m
cc:  All Counsel (by ECF)
